                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

MARK BLACKMAN,

      Plaintiff,

v.                                          CASE NO. 3:17cv456-MCR-CJK

CLAY’S HAULING LLC, and
ROBERT CLAY, SR.,

     Defendants.
_____________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 20, 2019. ECF No. 15. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                             Page 2 of 2


      2.     Plaintiff’s Motion for Entry of Default Final Judgment, ECF No. 11, is

GRANTED and Plaintiff’s Motion for Entitlement to and Award of Attorneys’ Fees

and Costs, ECF Nos. 12, 14, is GRANTED IN PART. The clerk is directed to enter

a default final judgment as to the FLSA claim in favor of Plaintiff and against Clay’s

Hauling LLC in the amount of $30,600, plus an award of reasonable attorney’s fees

and costs in Plaintiff’s favor in the amount of $3,425.96 (representing $2,940 in

attorney’s fees and $485.96 as costs).

      DONE AND ORDERED this 25th day of March 2019.




                                           M. Casey Rodgers
                                          s/
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:17cv456-MCR-CJK
